
	

114 HR 4142 IH: Displaced Jobs Relief Act of 2015
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4142
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Aguilar introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Trade Act of 1974 to increase the authorization of funds for trade adjustment
			 assistance for firms.
	
	
 1.Short titleThis Act may be cited as the Displaced Jobs Relief Act of 2015. 2.Increased authorization for trade adjustment assistance for firmsSection 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended—
 (1)by striking $16,000,000 and inserting $50,000,000; and (2)by striking 2015 and inserting 2016.
			
